IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
 STATE OF WASHINGTON,
                                                   No. 81089-8-I
                      Respondent,                  consolidated with
                                                   No. 81120-7-I
        v.

 AHMAD REZA HEKMAT,                                UNPUBLISHED OPINION

                      Appellant.


       PER CURIAM — A trial court imposed a drug offender sentencing alternative

(DOSA) following Ahmad Hekmat’s convictions for third degree assault and

second degree organized retail theft. Hekmat was not compliant with the terms

of the DOSA. The trial court ultimately revoked the DOSA and imposed a

standard range sentence of 20 months in custody and 12 months of community

custody.

       Prior to the revocation hearing, the Department of Corrections (DOC)

provided the trial court with a letter calculating Hekmat’s preconviction jail credit.

According to DOC, “[w]ith the credits listed above[,] Mr. Hekmat would have more

than enough credits to zero out [his] sentence. The Department would be
No. 81089-8-I/2



obligated to process [his] sentence as a ‘paper commitment’ for Mr. Hekmat at

the time of revocation.”1

       Based on that information, Hekmat argued he should not be remanded

into DOC custody following the revocation hearing. The State argued for remand

in order for Hekmat to be classified by DOC for the purposes of the community

custody he had left to serve. The court agreed, stating, “Given the nature of the

violation, I am not going to grant the paper commitment and will remand Mr.

Hekmat into custody.”2 Hekmat appealed, contending that the trial court lacked

authority to remand him into custody because he had already earned sentencing

credit well in excess of the maximum standard range sentence the trial court was

authorized to impose.

       Though the record is silent as to what happened after the hearing, both

Hekmat and the State acknowledge that DOC has released Hekmat from custody

and that the issue is now moot.3 This court may address a moot issue if it

involves “matters of continuing and substantial public interest,” which we

determine by examining (1) the public or private nature of the question




       1   Clerk’s Papers at 208.
       2   Report of Proceedings (Jan. 31, 2020) at 12-13.
       3See State v. Gentry, 125 Wn.2d 570, 616, 888 P.2d 1105 (1995) (“A
case is moot if a court can no longer provide effective relief”).



                                          2
No. 81089-8-I/3



presented, (2) the need for a judicial determination for future guidance of public

officers, and (3) the likelihood of future recurrences of the issue.4

Because Hekmat does not establish that this set of facts is likely to recur, we

dismiss the appeal as moot.

                                                FOR THE COURT:




      4   Sorenson v. City of Bellingham, 80 Wn.2d 547, 558, 496 P.2d 512
(1972).



                                         3